UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2308


ELLA L. GRAY,

                Plaintiff - Appellant,

          v.

WAL-MART STORES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cv-00171-BR)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ella L. Gray, Appellant Pro Se.   Julie Kerr Adams, Angela Byrd
Cummings, LITTLER MENDELSON, PC, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ella Gray seeks to appeal the district court’s order

dismissing her employment discrimination action.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

September 19, 2011.     The notice of appeal was filed on November

23, 2011.     Because Gray failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We deny her motion and supplemental motion

for change of venue, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would    not    aid   the

decisional process.

                                                                    DISMISSED




                                     2